Citation Nr: 0108419	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-09 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for postoperative Haglund's deformity of the right foot with 
Achilles tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty form January 1991 to 
February 1995 and from July 1995 to November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The veteran also perfected an appeal of the initial 
disability rating for a left heel disability.  However, in 
June 2000, the veteran submitted a statement wherein she said 
that she was satisfied with the disability evaluation for 
this disability.  The Board has construed this statement as a 
withdrawal of the veteran's prior appeal for a higher rating 
for her left heel disability.  38 C.F.R. § 20.204(b), (c) 
(2000).  Accordingly, the Board will proceed to adjudicate 
the veteran's appeal of the remaining issue involving her 
right heel.

The veteran also submitted claims for service connection for 
low blood pressure and anemia that were denied in April 1999.  
The veteran submitted a notice of disagreement (NOD) in June 
1999 regarding, inter alia, those issues.  A statement of the 
case was then provided that same month.  However, at her 
January 2000 hearing, the veteran withdrew the two issues 
from further consideration.  (Transcript p. 14).  

Finally, the Board notes that the claims for low blood 
pressure and anemia, as well as a claim for service 
connection for a scar of the right ventral forearm and right 
antecubital fossa were denied as not well grounded.  The 
standard for processing claims for VA benefits was changed, 
effective November 9, 2000, with the signing into law of the 
Veterans Claims Assistance Act of 2000 (VCAA) (to be codified 
at Chapter 51 of United States Code), Public Law 106-475, 114 
Stat. 2096 (2000).  The VCAA removed the requirement for a 
claimant to submit a well-grounded claim.  In addition, the 
VCAA provides that, in cases where claimants have a prior 
final claim denied as not well grounded, they have two years 
from the date of the enactment of the VCAA to request 
readjudication of their claim under subsection 7(b) of the 
VCAA.  The veteran is hereby notified of that provision.


REMAND

As noted above, the standard for processing claims for VA 
benefits was changed, effective November 9, 2000, with the 
signing into law of the VCAA.  The VCAA removed the 
requirement for a claimant to submit a well-grounded claim.  
The VCAA also passed into law the VA's duty to assist 
claimants in the development of their claims.  The provisions 
of the VCAA are applicable to this case.

The veteran's claim for a higher evaluation for her right 
heel disability is an original claim that was placed in 
appellate status by a Notice of Disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service medical records reflect that she 
underwent outpatient surgery to correct a Haglund's deformity 
of the right heel in August 1998.  After a period of 
recovery, she was returned to full duty in October 1998.  She 
was then discharged from service in November 1998.

She submitted her current claim for disability compensation 
benefits in November 1998.  She was granted service 
connection in April 1999 and originally assigned a 10 percent 
disability rating for her right heel.  Her disability rating 
was later increased to its current 20 percent level in June 
2000.  The effective date was the date of claim in November 
1998.

The veteran was afforded a VA examination in April 1999, 
which recorded a full range of motion for the right ankle.  
However, the examiner noted residual pain and tenderness over 
the surgical scar.  The Achilles tendon was also described as 
tender to the touch.

The veteran testified at a hearing in January 2000.  She 
testified having received therapy on her right foot/ankle 
beginning in September 1999.  She submitted a physician's 
order for physical therapy at the time of her hearing as well 
as a September 1999 clinical entry from M. A. Wikenheiser, M. 
D.  The Board notes that the veteran was questioned as to 
whether or not she "worked" at home.  However, the 
responses elicited do not clarify as to whether the veteran 
is actually employed or performed work in support of the 
family farm.  Her employment status should be clarified.

The veteran's representative submitted a statement in 
February 2000 indicating that the appellant had suffered a 
recent injury to her right ankle/Achilles tendon and that she 
might require surgery.

In April 2000, the veteran submitted an evaluation report 
from P. Healy, M. D.  The report indicated that Dr. Healy had 
assumed care for the veteran's right heel problems.  The 
report noted that the veteran had recently been treated in a 
local emergency room after suffering a tear of the plantaris.  
The report indicated that a conservative approach was to be 
followed, initially, but if the veteran's right heel was not 
responsive, additional testing and treatment would be 
undertaken.

There is no indication in the record whether the injury was 
an aggravation of her existing disability, a new injury, or a 
condition aggravated by her service-connected disability.  
Therefore, the emergency room records, as well as the records 
from Dr. Healy need to obtained and associated with the 
claims file.

Further, as the veteran's last VA examination occurred in 
April 1999 and she has asserted a continued worsening of her 
disability, the Board finds that a current VA examination 
would allow for a better assessment of her level of 
disability.

In light of the above developments, the veteran's case is 
REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to her claim.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  Any attempts to 
obtain the records must be documented in 
the claims file.

3.  The veteran should also be requested 
to verify her employment status, e.g. 
employed by an outside employer, working 
in support of her family farm, etc.

4.  After the aforementioned development 
has been completed, the veteran should be 
scheduled for a VA orthopedic examination 
to ascertain the current severity of her 
service-connected right heel disability.  
All necessary tests should be conducted, 
including X-rays, etc., which the 
examiner deems necessary.  Copies of all 
pertinent records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.  The examiner should 
review the results of any testing prior 
to completion of the report.  The report 
of examination should be comprehensive 
and include a detailed account of all 
manifestations of any right heel/ankle 
disorder found to be present, to include 
functional loss due to flare-ups, 
fatigability, incoordination, and pain on 
movement.  The examiner should indicate 
whether the surgical scar is tender or 
painful on palpation.  The examiner 
should provide a complete rationale for 
all conclusions reached.   

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and her 
representative, should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


